In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0024V
                                         UNPUBLISHED


    JOLENE SNYDER,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: February 28, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Causation-In-Fact; Influenza (Flu)
                                                              Vaccine; Shoulder Injury Related to
                        Respondent.                           Vaccine Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

        On January 4, 2019, Jolene Snyder filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury, meeting the
definition of a Table SIRVA (shoulder injury related to vaccine administration) after
receiving the influenza vaccination on October 31, 2017. Petition at 1, ¶¶ 1, 6.
Petitioner further alleges that she suffered the residual effects of her injury for more than
six months and that neither she nor any other party has filed a civil action or received an
award for her injury, alleged as vaccine caused. Id. at ¶¶ 6-8. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On February 28, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent “concludes that the alleged injury is
consistent with SIRVA that was caused by the administration of petitioner’s flu vaccine
on October 31, 2017.” Id. at 4. Respondent further agrees that “based on the record as
it now stands, petitioner has satisfied all legal prerequisites for compensation under the
Vaccine Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2